DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/10/31 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/10/31. Applicant previously has amended claims 1, 11, 27 and cancelled claims 8-10. Claims 14-26 were withdrawn   already. Currently, claims 1-7, 11-13 and 27-35 remain pending for examination.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-13, and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US 2018/0208876 A1).
Regarding claims 1-9, Man teaches a method of cleaning textiles, fabrics or laundry; [8-12, 35, clm. 8], and a composition forming micro-emulsion with the soil(s) 
Comprising one or more extended chain nonionic surfactant of  R--[L]x-[O--CH2--CH2]y wherein L is a linking group such as poly-propylene oxide (PO), such as C10(PO)8-(EO)x wherein x is 3, 6, 8 or 10; [14, 54-55], in the amounts of 40-80 w% or 45-75 w%; [108], with the property of forming micro-emulsion at temperatures identical (80 ºF to 90ºF, 120 ºF to 160 ºF, 150 ºF to 185 ºF and 165-190 ºF) to that of instant claims (3-5) ; [Claims 10-13]. It should be noted that the above wide range of micro-emulsion forming capability of the surfactant is dependent, or a function of, the number or EOs (ethylene oxides) in the above nonionic surfactant, which is anticipated by Man as well; [66].  Composition comprises source(s) of alkalinity in the amounts of 30-80 w%; [108].  Composition further comprises co-surfactants (as defoamer by Man`) such as EO/PO block copolymers in the amounts of 40-90 w%, 20-50 w%, 2-5 w% or 1-10 w%; [91, 93]. Note that (for claim 7) the instantly claimed “extended surfactant/alkalinity” ratio of 2:1 to 1:6 by calculating the ratio of corresponding amount of each component (mentioned above) is taught.  
Regarding claim 1, and the currently amended limitation of extended chain nonionic surfactant to cosurfactant (EO/PO block copolymer) it is noted that the amounts of each component is given in different ranges which indicates as being selectively utilized depending the intended strength with corresponding concentrations of these component. Therefore the claimed range is not expressly taught.  However, it is evident from the suggested ranges by Man that there is a major overlaps between the prior art’s teaching and that of the instantly claimed, about 1:1 to about 5:1, values which renders the claims obvious.  The above adjustment of extended chain nonionic surfactants and cosurfactants of EO/PO block copolymers are construed as a routine laboratory experimentation that does not impart patentability. At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to adjust the claimed ratio of corresponding components with the motivation of obtaining an intended composition in soil cleaning/removing method for textiles.
	Regarding claims 11-13, Man teaches (claims 12-13) that composition is effective in removing soils, including non-transfat types, from textiles by micro-emulsion formation as result; [35, 195, claim 8].

Regarding claims 27-35, Man teaches a method of cleaning and removing oils and trans-fats from polyester materials of textiles, fabrics or laundry; [8-12, 35, claim. 8], and a composition forming micro-emulsion with the soil(s) Comprising one or more extended chain (guerbet) nonionic surfactant of  R--[L]x-[O--CH2--CH2]y wherein L is a linking group such as poly-propylene oxide (PO), such as C10(PO)8--(EO)x wherein x is 3, 6, 8 or 10 (construed as average ethoxylation degree); [14, 54-55], in the amounts of 40-80 w%; [108], with the property of forming micro-emulsion at temperatures identical (80 ºF to 90ºF, 120 ºF to 160 ºF, 150 ºF to 185 ºF and 165-190 ºF) to that of instant claims (28-30, 32 & 34); [Claims 10-13]. It should be noted that the above wide range of micro-emulsion forming capability of the surfactant is dependent, or a function of, the number or EOs (ethylene oxides) in the above nonionic surfactant, which is taught by Man as well; [66].  
Regarding claim 27, and the currently amended limitation of extended chain nonionic surfactant to cosurfactant (EO/PO block copolymer) it is noted that the amounts of each component is given in different ranges which indicates as being selectively utilized depending the intended strength with corresponding concentrations of these component. Therefore the claimed range is not expressly taught.  However, it is evident from the suggested ranges by Man that there is a major overlaps between the prior art’s teaching and that of the instantly claimed, about 1:1 to about 5:1, values which renders the claims obvious.  The above adjustment of extended chainnonionic surfactants and cosurfactants of EO/PO block copolymers are construed as a routine laboratory experimentation that does not impart patentability. At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to adjust the claimed ratio of corresponding components with the motivation of obtaining an intended composition in soil cleaning/removing method for textiles.



Response to Arguments
Applicant's arguments filed 2022/09/20 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument (page 8) that: “Man does not disclose or suggest a ratio of extended chain surfactant to cosurfactant of from about 1:1 to about 5:1. The cleaning compositions of Man have much higher amounts of extended chain surfactant relative to the cosurfactant. Therefore, the amended claims are novel over Man.”, it is noted that this argument is not persuasive. This is because, Man teaches a multitude of range/amount for extended chain surfactant and cosurfactant of EO/PO copolymer wherein from their division (ratios) a considerable overlaps results and the claimed ratios of 1: to 5:1 become obvious indeed.  Applicant’s argument is simply not persuasive.
B- In response to applicant’s argument that “However, claims 1 and 27 are directed to a method for removing soils from a polyester textile and a method of removing oils and transfats from soiled spun polyester, respectively. Claims | and 27 are not directed to rinse aid compositions, but methods of cleaning polyester textiles. Therefore, the rinse aid compositions of Man cannot render the instant claims as anticipated.”, it should be noted that Man clearly teaches that the active ingredients are and could be present in washing, cleaning and rinsing solutions as well; [abstract].



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/12/03

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767